Citation Nr: 0838003	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-38 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability 
rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his fiancé.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from n August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for tinea pedis (claimed as a bilateral foot condition), and 
assigned an initial noncompensable (0 percent) disability 
rating, effective July 21, 2005.  The veteran filed a timely 
appeal of this initial rating determination.  

In August 2008, the veteran and his fiancé, accompanied by 
the veteran's representative, testified at a personal hearing 
before the undersigned Acting Veteran's Law Judge sitting in 
Columbia, South Carolina.  At the hearing, the record was 
held open for 30 days in order to allow the veteran time to 
submit additional evidence in support of his claim.  
Additional evidence was submitted, accompanied by a waiver of 
RO consideration.  This evidence will be considered by the 
Board in reviewing the veteran's claim.

As the veteran is in receipt of less than the maximum 
schedular rating for his service-connected disability, this 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).  


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the 
veteran's service-connected tinea pedis has been shown to be 
painful to both feet.

2.  For the entire period of initial rating appeal, the 
veteran's service-connected tinea pedis has not covered an 
area or areas exceeding 12 square inches (77 sq. cm.); has 
not involved 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, has not required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during the 
past 12-month period; and has not caused limitation of 
function of the feet to warrant a disability rating in excess 
of 10 percent.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
evaluation for tinea pedis of the left foot have been met for 
the entire period of initial rating claim. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7800-7805, 7806, 7813 
(2007).

2.  The criteria for the assignment of an initial 10 percent 
evaluation for tinea pedis of the right foot have been met 
for the entire period of initial rating claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7800-7805, 7806, 7813 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in July 2005, March 2006, May 2006, June 
2006, and May 2008, the RO provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his initial claim, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally invited to send information or evidence to VA that 
may support his claim, was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claim, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's initial rating claim, in Dingess v. Nicholson, the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for an initial higher disability rating; and 
under the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Initial Rating of Tinea Pedis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
rating assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

In this case, the veteran's tinea pedis was initially rated 
as noncompensably (0 percent) disabling under Diagnostic Code 
7813, for the period from July 21, 2005.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  

Diagnostic Code 7806, for the evaluation of dermatitis or 
eczema, provides that, if the skin condition covers an area 
of less than 5 percent of the entire body or exposed areas 
affected, and no more than topical therapy is required during 
the past 12-month period, a noncompensable rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted 
when the condition covers an area of more than 40 percent of 
the entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. 
§ 4.118.  

In addition, the veteran's tinea pedis could also be 
evaluated under Diagnostic Codes 7801 to 7805.  (Diagnostic 
Code 7800 applies only to disfigurement of the head, face, or 
neck).  Diagnostic Codes 7801 and 7802 apply to scars other 
than the head, face, or neck that are deep and that cause 
limited motion, and cover areas exceeding 6 square inches, or 
that are superficial and do not cause limited motion, but are 
cover areas over 144 square inches.  38 C.F.R. § 4.118.  

Diagnostic Codes 7803 and 7804 are used to evaluate 
superficial, unstable scars, or scars that are superficial 
and painful on examination.  Finally, Diagnostic Code 7805 
applies to scarring that limits the function of the affected 
part.  38 C.F.R. § 4.118.  

After a review of all the evidence of record, the Board finds 
that, for the entire period of initial rating appeal, the 
veteran's service-connected tinea pedis has been shown to be 
painful to the feet, analogous to a painful scar.  Such 
symptoms associated with the veteran's tinea pedis of both 
feet more nearly approximate the criteria for an initial 10 
percent rating for each foot under Diagnostic Code 7804.  
38 C.F.R. § 4.118.  

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations dated in 
August 2006 and June 2007.  The August 2006 examiner noted 
that the veteran had a previous diagnosis of tinea pedis.  
The veteran was also noted to have a diagnosis of eczema.  
The examiner then noted the veteran's history of his eczema 
and his current treatment for the condition.  Upon 
examination of the veteran's feet, however, the examiner 
found "nothing that looked like tinea pedis."  The veteran 
was diagnosed as having no current evidence of tinea pedis (0 
% of exposed skin and 0% of total body area).  

In June 2007, the veteran was again examined in connection 
with his service-connected tinea pedis.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran was noted to 
have a history of eczema and tinea pedis.  With respect to 
the veteran's tinea pedis, the examiner indicated that the 
veteran treated this condition over the years with oatmeal 
bath powders and Tinactin.  The condition was noted to be 
constant in nature.  The veteran reported localized pruritus 
but no pain.  Upon examination, the veteran was noted to have 
tinea pedis bilaterally and onychomycosis most notable on the 
right great toe.  The veteran was diagnosed with tinea pedis 
with onychomycosis.  Current percent of exposed skin was 
indicated to be 0 percent.  Current percent of entire body 
was indicated to be one percent.

In addition, the Board notes that the veteran testified 
regarding his tinea pedis at a hearing before the Board in 
August 2008.  The veteran indicated that he gets blisters on 
his feet and that these blisters cause pain and itching.  The 
veteran indicated that it was often painful to put on his 
shoes or walk with the pain of the blisters.  After the 
hearing, the veteran submitted statements and photographs of 
his feet tending to corroborate his testimony.  

Diagnostic Code 7804 deals with scars that are superficial 
and painful on examination.  Here, the Board notes that the 
veteran testified that he has blisters on his feet that are 
painful and cause itching.  This would warrant an initial 
rating of 10 percent under Diagnostic Code 7804 for each 
foot.  38 C.F.R. § 4.118.    The Board finds that such 
symptomatology has been essentially continuous throughout the 
entire initial rating period from July 2005.  

The Board further finds that an initial disability rating in 
excess of 10 percent is not warranted for either foot for any 
period of the claim because 10 percent is the maximum 
schedular rating provided under Diagnostic Code 7804.  
38 C.F.R. § 4.118.  

The Board finds that the evidence cited above demonstrates 
that, for the entire period of initial rating appeal, the 
veteran's service-connected tinea pedis has not covered an 
area or areas exceeding 12 square inches (77 sq. cm.), as 
required for a 20 percent rating under Diagnostic Code 7801; 
has not involved 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, has not required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period, as required for a 30 
percent rating under Diagnostic Code 7806.  

In addition, the veteran's tinea pedis has not for any period 
of claim caused limitation of function of the feet to warrant 
a disability rating in excess of 10 percent based on 
limitation of motion or function (Diagnostic Code 7805).  
Here, the Board notes that the veteran testified that it is 
often painful to put on his shoes or walk with the pain from 
the blisters.  Under Diagnostic Code 5284 for the evaluation 
of injuries to the foot, this can be viewed as a moderate 
disability warranting an evaluation of 10 percent, but no 
more. The veteran's tinea pedis does not more nearly 
approximate moderately severe residuals of foot injuries as 
contemplated by a 20 percent disability rating under 
Diagnostic Code 5284, as it does not in fact involve an 
underlying foot injury.  A skin disorder of tinea pedis is 
more analogous to a scar; therefore, the use of Diagnostic 
Code 7804 is most appropriate.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's disability reflects an 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the disability is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards which, in this case, contemplate all the veteran's 
symptomatology ranging from flare-ups with itching to scar-
like pain.  


In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A 10 percent initial rating for tinea pedis of the left foot, 
for the entire period of initial rating claim, is granted.

A 10 percent initial rating for tinea pedis of the right 
foot, for the entire period of initial rating claim, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


